DETAILED ACTION
Notice to Applicant

The following is a FINAL action upon examination of application number 16/880,397, filed on 05/21/2020. Claims 1-7, 9, and 11-19 are pending in the application and have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

3.	In the response filed November 08, 2022, Applicant amended claims 1-2, 4, 9, 11-12, 14, 17, and 18, and canceled claims 8, 10, and 20. No new claims were presented for examination. 
 
4.	The 35 U.S.C. §112(b) rejection of claim 4 is withdrawn in response to Applicant’s amendment to dependent claim 4 resolving the antecedent basis deficiency noted in the previous Office action.

5.	Applicant's amendments to claims 1 and 18 are hereby acknowledged. The amendments and Applicant’s arguments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been maintained.

Response to Arguments

6.	Applicant's arguments filed November 08, 2022, have been fully considered.

7.	Applicant submits “the list generation is a valuable improvement for the student that constitutes additional elements that integrate the judicial exception into a practical application under the Step 2A Prong Two analysis.” [Applicant’s Remarks, 11/08/2022, page 7]  

Applicant alludes to Step 2A Prong Two by suggesting that “the list generation is a valuable improvement for the student that constitutes additional elements that integrate the judicial exception into a practical application.” The Examiner respectfully disagrees and notes that no such “improvement” has been shown. The claims merely produce a result in the form of “a list of available tutor candidates” based on a class request, which is not an improvement to the communication network, or any other system or technology. The claims have not been shown to modify, reconfigure, manipulate, or transform the communication network, or any technology in any discernible manner, much less yield an improvement thereto. There is no indication that any of the additional elements or the combination of elements amount to an improvement to the computer or to any technology. 
The Examiner emphasizes none of the receiving, receiving, identifying, receiving, launching, monitoring, or determining steps, whether taken individually or collectively, have been shown to effect any form of technical change or improvement whatsoever. Applicant’s claims have not been shown to modify, reconfigure, or transform the communication network, or any technical elements in any discernible manner, much less yield an improvement thereto. There is simply no showing that implementing any of the claim steps, individually or in combination, amounts to an technological improvement. Although Applicant asserts that “the list generation constitutes additional elements that integrate the judicial exception into a practical application”, the Examiner notes that “generating a list of available tutor candidates” itself is not an additional element, and thus it is unclear how “generating a list of available tutor candidates” can amount to a technical improvement when this step is not an additional element, but instead is part of the abstract idea.
Furthermore, Applicant does not point to the operations of any additional elements. As explained in the rejection, the claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. Accordingly, Applicant’s argument under Step 2A Prong Two is not persuasive.

8.	Applicant submits “the methods claimed in this application constitute patent eligible subject matter under Step 2B analysis because the instant matching and ordering of the student criteria against tutor information amounts to significantly more than the judicial exception.” [Applicant’s Remarks, 11/08/2022, page 7]  

	The Examiner respectfully disagrees. In response, the Examiner first notes that the data and functions (i.e., in response to the class request, automatically identifying tutor candidates who are available at the start time, comparing the tutor information of the tutor candidates with the student criteria, and generating a list of available tutor candidates presented in the order of degree of match between the student criteria and the tutor information) that Applicant alleges support the finding of significantly more are found within the scope of the abstract idea itself. Accordingly, the data and functions referred to by applicant are not “additional elements” but instead are part of the abstract idea, and thus cannot amount to significantly more. The Examiner points out that these details are part of the abstract ideas identified in the rejection. Adding more details of the abstract ideas to the claims does not render the claims any less abstract. The additional elements of a communication network and launching the virtual class are invoked merely limit the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05(h). The Examiner has addressed the claim amendments in the updated rejection below, responsive to the limitations introduced by the claim amendments.

	For the reasons above in addition to the reasons set forth below in the updated §101 rejection, the arguments and amendments are not sufficient to overcome the §101 rejection.

9.	Applicant submits “Claim 1 is patentable over Roach because it recites, “... generating a list of available tutor candidates presented in the order of degree of match between the student criteria and the tutor information...” [Applicant’s Remarks, 11/08/2022, page 8]  

	Applicant's argument has been considered, however the argument is primarily raised in support of the amendments to independent claim 1. Applicant's argument with respect to the §102 rejection applied to claim 1 in the previous Office action is primarily raised in support of the amended claims, which are believed to be fully addressed via the new ground of rejection under §103 set forth below.  

10.	Applicant submits “neither Roach nor Fieldman discloses generating a list of available tutor candidates presented in the order of degree of match between the student criteria.” [Applicant’s Remarks, 11/08/2022, page 9]  

	Applicant's argument has been considered, however the argument is primarily raised in support of the amendments to independent claim 1, and therefore is believed to be fully addressed via the new ground of rejection under §103 set forth below. Accordingly, the amendment and supporting arguments are believed to be fully addressed via the new ground of rejection set forth under §103 below.

11.	Applicant submits “Roach does not disclose using student’s skill level as a criteria for matching tutor candidates.” [Applicant’s Remarks, 11/08/2022, page 10]

	Applicant’s argument with respect to the §102 rejection of claim 1 has been considered, but is primarily raised in support of the new limitations and therefore is believed to be fully addressed via the new ground of rejection under §103 set forth below, which incorporates a new reference to teach the new limitations of claim 1. Furthermore, it is noted that the newly amended limitations are narrower in scope than the features previously presented in claim 1. As noted above, a new reference has been introduced to help address the claim amendments, as seen below.
  
12.	Applicant submits that Golczewsk does not disclose “generating a list of available tutor candidates presented in the order of degree of match between the student criteria and the tutor information...” wherein “student criteria” includes student’s skill level and preferences for a tutor.” [Applicant’s Remarks, 11/08/2022, page 10]  

	In response, it is noted that Golczewski is not asserted as disclosing the specific features of amended claim 1. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant Office action, which incorporates a new reference to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

13.	Applicant submits “Huber does not describe generating a list based on comparison between a student criteria and tutor/teacher information.” [Applicant’s Remarks, 11/08/2022, page 11]  

	In response, it is noted that Huber is not asserted as disclosing the specific features of amended claim 1. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant Office action, which incorporates a new reference to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

14.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 112

15.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

16.	Claims 1-7, 9, and 11-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

17.	Claims 1 and 18 were amended to recite “the order of degree of match between...” The limitation “the order” lacks antecedent basis because the claim does not introduce “an order”. Appropriate correction is required.

18.	Claim 9 was amended to recite “The computer-implemented method of claim 8, further comprising: requesting approval from the tutor...” However, claim 8 was cancelled. This creates an indefiniteness issue since claim 9 does not refer back to any of the pending claims, but instead refers to a cancelled claim. By depending upon a non-existent claim, there is a lack of antecedent basis for the limitations “the tutor,” “the student,” and “the start time.” It is unclear if the Applicant intends for claim 9 to depend from claim 1 or from other dependent claim. For Examination purposes, claim 9 is interpreted as reciting “The computer-implemented method of claim 1, further comprising: requesting approval from the tutor...” Appropriate correction is required.

19.	Amended claim 14 recites “The method of claim 1 wherein comparing the tutor information of tutor candidates with the student criteria comprises: determining which tutors are available at the start time specified in the student criteria”. Applicant has amended independent claim 1 to narrow the type of student criteria (i.e., “the student criteria including student’s kill level and preferences for a tutor”). Claim 14 depends from claim 1 and defines a particular type of student criteria (i.e., the start time specified in the student criteria), which renders the claim scope of dependent claim 14 as indefinite because the “start time” sought to be defined in this claim has already been defined in independent claim 1 (i.e., “the class request including a start time”). Claim 1 was amended to define the start time, which now conflicts with the “start time specified in the student criteria” recited in dependent claim 14 since it would amount to re-defining the “start time”, and because the claimed invention does not define a plurality of start times that would allow the “start time” in dependent claim 14 to be interpreted without conflicting with the “start time” specified in the class request already identified in claim 1. Therefore, re-defining the “start time” that was initially defined in independent claim 1 renders the claim scope confusing. In other words, the “start time” falls under the “class request” (as indicated in claim 1) and is not specified in the student criteria (as currently recited in claim 14). The student criteria includes “student’s skill level and preferences for a tutor” (as indicated in claim 1). More succinctly stated, the amendments have created ambiguity in claim 14 by reciting language/limitations that are inconsistent with the language/limitations recited in claim 1. For examination purposes, claim 14 is interpreted as referring to  “The method of claim 1 wherein comparing the tutor information of tutor candidates with the student criteria comprises: determining which tutors are available at the start time specified in the class request”. Appropriate correction is required.

20.	Claim 18 was amended to recite “the list of tutor candidates”. The limitation “the list of tutor candidates” lacks antecedent basis because the claim does not introduce “a list of tutor candidates”. For examination purposes, the limitation “the list of tutor candidates” is interpreted as referring to the “list of available tutor candidates” introduced in claim 18. Appropriate correction is required.

21.	All claims dependent from above rejected claims are also rejected as indefinite due to dependency.

22.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

23.	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

24.	Claim 9 was amended to recite “The computer-implemented method of claim 8, further comprising: requesting approval from the tutor...” However, claim 8 was cancelled. C For Examination purposes, claim 9 is interpreted as reciting “The computer-implemented method of claim 1, further comprising: requesting approval from the tutor...” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101

25.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

26.	Claims 1-7, 9, and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
27.	Claims 1-7, 9, and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7, 9, 11-17) and the one or more non-transitory computer readable media (claims 18-19) are directed to at least one potentially eligible category of subject matter (i.e.,  process, and article of manufacture, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-7, 9, and 11-19 is satisfied.
With respect to Step 2A Prong One, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for managing scheduling activities (see paragraph [0005] of the Specification: “The inventive concept pertains to a computer-implemented method for scheduling a virtual class.”), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), and also recites limitations that can be performed in the human mind (via observation, evaluation, judgment, or opinion) thus falling within the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
-  receiving from a student, via a communication network, a class request and student criteria, the class request including a start time, and the student criteria including student's skill level and preferences for a tutor (The “receiving” step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting information about the class request and student criteria used to find tutor candidates.); 
- receiving from tutor candidates, via a communication network, tutor information (The “receiving” step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting information about the tutor candidates.);
- in response to the class request, automatically identifying tutor candidates who are available at the start time (The “identifying” step is organizing human activity for similar reasons as provided for the “receiving” steps above, and also encompasses mental processes since the identifying may be accomplished by human judgment or evaluation, such as with pen and paper.); 
- comparing the tutor information of the tutor candidates with the student criteria, and generating a list of available tutor candidates presented in the order of degree of match between the student criteria and the tutor information, wherein the list is generated immediately after receiving the class request (The “comparing” encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions for performing the matching between the student and the tutor), and also encompasses mental processes since the comparing and generating may be accomplished by human judgment or evaluation, such as with the aid of pen and paper);
- receiving from the student a tutor selection from the list of available tutor candidates (The “receiving” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is organizing human activity because the selection is directly tied to the scheduling of the class between a student and a tutor);
- monitoring the virtual class to confirm that it is in progress (The “monitoring” step is organizing human activity by managing interactions between people by following rules, or instructions, and also encompasses mental processes since the “monitoring” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper); and 
- determining a duration of the virtual class based on the monitoring (The “determining” step can be accomplished mentally such as via a human observation and perhaps with the aid of pen and paper).
Considered together, these steps set forth an abstract idea of assisting users in selecting tutors and scheduling a virtual class between a student and a tutor, which falls under the under the “Certain methods of organizing human activity” grouping, and also set forth limitations that can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. Independent claim 18 recites similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. With respect to independent claims 1/18, the additional elements are: a communication network and launching the virtual class shared by the student and the tutor who is selected at the start time (claim 1); one or more computers, instructions and launch the virtual class shared by the student and a selected tutor at the start time (claim 18). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). Even if the steps for receiving a class request and student criteria and receiving tutor information are not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution data gathering activity, which is not sufficient to amount to a practical application. See MPEP 2106.05(g). Even if the launching the virtual class was deemed as invoking additional elements, the virtual classroom screen (claim 9) involvement merely serves to generally link the abstract idea to a particular operating environment, similarly to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application.
In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to independent claims 1/18, the additional elements are: a communication network and launching the virtual class shared by the student and the tutor who is selected at the start time (claim 1); one or more computers, instructions and launch the virtual class shared by the student and a selected tutor at the start time (claim 18). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any type of computing device under the sun can be used to implement the claimed invention (Specification at paragraph [0015]). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976.). 
Even if the steps for receiving a class request and student criteria and receiving tutor information are not deemed part of the abstract idea, these steps are at most directed to insignificant extra-solution data gathering activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
With respect to the “launching the virtual class,” “launching the virtual class comprises establishing a communication connection between the student and the tutor,” “launching the virtual class further comprises transmitting one or more of live audio and live video data between the student and the tutor,” “launching the virtual class further comprises establishing a text messaging connection between the student and the tutor” and “launching a virtual class screen interfacing the student and the tutor,” these activities are recognized as well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself.  See, e.g., Calvert, Pub. No.: US 2008/0254434 A1 (paragraph 0029:” a teacher may operate upon application providing a virtual classroom interface having a shared white board area, a shared presentation area, and a student management and chat or audio or video communications means...The virtual classroom interface may also include such features as application sharing, white board sharing, bandwidth management, session recording, and peering capability for example is described herein. This is not limiting and other features known in the art of e-learning or virtual classroom interfaces may be employed…”). See also, Cohen, Pat. No.: US 6,774,927 (col. 1, lines 14-36:  e.g., “Video conferencing refers to the act of conducting a conference or "virtual meeting" between two or more participants at different geographic endpoints. In a digital implementation, audio and video are streamed as "data" along with conventional textual and graphics data.”).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-7, 9, 11-17, and 19 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 2-4, 9, 11-17, and 19 recite “wherein student criteria further comprises one duration of class”, “wherein the start time is in less than five minutes from a time at which a class request is received from the student”, “wherein the tutor information comprises one or more of the following: acceptable skill level of student; education level of the tutor; teaching experience of the tutor; and language skills of the tutor”, “requesting approval from the tutor to schedule a virtual class with the student at the start time”, “wherein comparing the tutor information of the tutor candidates with the student criteria comprises: searching tutor candidates' preferences stored, the tutor candidates' preferences indicating acceptable skill level of students; and checking the skill level of the student is indicated as acceptable by the tutor candidates”, “wherein the identifying of tutor candidates comprises: retrieve registered tutors' available times; and determining which of the registered tutors are available at the start time”, “processing payment from the student to the tutor,” “wherein comparing the tutor information of tutor candidates with the student criteria comprises: determining which tutors are available at the start time specified in the student criteria for a duration indicated in the student criteria; and determining which of the tutor candidates satisfy other preferences in the student criteria”, “storing the student information and the tutor information; updating the student information and the tutor information in response to receiving changes; and retrieving the updated student information and the tutor information for the comparing”, “registering a subscriber as both a student and a tutor,” “calculating a fee using the duration of the virtual class and a predefined fee formula”, “wherein the start time is less than five minutes from the time when the class request is received”,  however these limitations cover organizing human activity since they flow directly from the scheduling activities involving human interaction, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, and also recite steps that can be accomplished mentally such as by human evaluation or judgment. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. Furthermore, the operations described in claim 17 describe activities that can be accomplished via mathematical calculations, relationships, or equations, and therefore even if they were not deemed as part of the same abstract idea set forth in the independent claims, these claims fall within the “Mathematical Concepts” abstract idea grouping. The additional elements recited in the dependent claims  (5-7, 9, 11-12, 15) include “establishing a communication connection between the student and the tutor”, “transmitting one or more of live audio and live video data between the student and the tutor”, “establishing a text messaging connection between the student and the tutor”, “a virtual classroom screen,” and “a database.” The “communication connection” “transmitting one or more of live audio and live video data between the student and the tutor”, “establishing a text messaging connection between the student and the tutor”, “virtual classroom screen,” “database” have been evaluated as additional elements as well. However, each of these elements is recited at a high level of generality and fails to yield any discernible improvement to the computer or to any technology, nor set forth any additional function or result that provided meaningful limitation beyond linking the abstract idea to a particular technological environment (i.e., automated/computing environment), and thus fail to integrate the abstract idea into a practical application. As noted above, with respect to the “launching the virtual class comprises establishing a communication connection between the student and the tutor,” “launching the virtual class further comprises transmitting one or more of live audio and live video data between the student and the tutor,” “launching the virtual class further comprises establishing a text messaging connection between the student and the tutor” and “launching a virtual class screen interfacing the student and the tutor,” these activities are recognized as well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself.  See, e.g., Calvert, Pub. No.: US 2008/0254434 A1 (paragraph 0029:” a teacher may operate upon application providing a virtual classroom interface having a shared white board area, a shared presentation area, and a student management and chat or audio or video communications means...The virtual classroom interface may also include such features as application sharing, white board sharing, bandwidth management, session recording, and peering capability for example is described herein. This is not limiting and other features known in the art of e-learning or virtual classroom interfaces may be employed…”). See also, Cohen, Pat. No.: US 6,774,927 (col. 1, lines 14-36:  e.g., “Video conferencing refers to the act of conducting a conference or "virtual meeting" between two or more participants at different geographic endpoints. In a digital implementation, audio and video are streamed as "data" along with conventional textual and graphics data.”). With respect to dependent claim 6, the transmitting step, when evaluated under Step 2A Prong Two and Step 2B, amounts to insignificant extra-solution output activity, which does not amount to a practical application (MPEP 2106.05(g)), nor add significantly more because such activity has been recognized as well-understood, routine, and conventional and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). When evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application or significantly more since they merely require generic computing devices (or computer-implemented instructions/code) which as noted in the discussion of the independent claims above is not enough to render the claims as eligible. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Claim Rejections - 35 USC § 103

28.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

29.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

30.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

31.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

32.	Claims 1-7, 9, 11, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roach, Pub. No.: US 2014/0162239 A1, [hereinafter Roach], in view of Vargo, Pub. No.: US 2019/0319812 A1, [hereinafter Vargo], in further view of Elchik, Pub. No.: US 2012/0089635 A1 [hereinafter Elchik].

As per claim 1, Roach teaches a computer-implemented method for scheduling a virtual class (paragraph 0002: “a peer-to-peer tutoring system that may be implemented on a touch screen portable electronic device which allows for a dynamic, real-time interchange session between a tutor and a student.”; paragraph 0010: “a method of real-time tablet-based peer-to-peer tutoring, comprises the steps of: initiating an interactive real-time tutoring session between a student touchscreen device configured with an interactive display interface and a tutor touchscreen device configured with the interactive display interface”), comprising: 

receiving from a student, via a communication network, a class request, and student criteria (paragraph 0023, discussing that the tablets would be connected over a network; paragraph 0032, discussing that a student tablet is used to create the student profile, including the subjects the student needs help in, the student's schedule and availability for tutoring and notifications settings; paragraph 0064: “The tutor can then see that they have a new student request for a lesson via an automated notification.”; paragraph 0067, discussing that the "Need Lesson Now" option means that the student needs a tutor immediately, i.e. within the next portion of the hour. The user is then prompted to pick from a list of available tutors after selecting the subject needed [i.e., This shows receiving student criteria]; paragraph 0069, discussing that once the student selects a session and a tutor, a request is sent to the tutor indicating that a student is requesting a session [i.e., This shows that a class request is received from a student]; paragraphs 0063, 0083),

the class request including a start time (paragraph 0032, discussing that a student tablet is used to create the student profile, including the subjects the student needs help in, the student's schedule and availability for tutoring…The schedule for the student and the tutor can therefore be automatically matched by the system when the student is searching for a tutoring session so that the student only sees the tutors that are available at the times the student is available and for the subjects they need; paragraph 0066, discussing that the "Need Lesson Today" option shows a grid of half hour increments to choose from for the remainder of the day from the tutors who are listed as available…; paragraph 0067, discussing that the "Need Lesson Now" option means that the student needs a tutor immediately [i.e., This suggests that the class request includes a start time]. The user is then prompted to pick from a list of available tutors after selecting the subject needed; paragraph 0068, discussing that when selecting a tutor and a session, the student may be provided with several options to help pick an appropriate tutor…An Availability List lets the student see any tutor that is available at that moment or for the time and date they've selected; paragraphs 0063, 0070), and

the student criteria including preferences for a tutor (paragraph 0005, discussing that students initiate sessions, either dynamically in real-time or by scheduling a future session (that day, later in the week…etc.). Students can choose from a list of tutors, including from a ‘favorites’ list, who's currently available, or based on a tutor's ranking; paragraph 0006, discussing that tutors can be crowd-sourced, or chosen based on rankings, recommendations from friends, from a list of favorite tutors from past sessions, or purely based on current availability and specialty; paragraph 0028, discussing that the user also can create a favorite tutors list with the tutors that they prefer to use...; paragraphs 0032, 0068);

receiving from tutor candidates, via a communication network, tutor information (paragraph 0006: “Tutors sign up, and also choose their specialties from amongst the same list of categories/subcategories.”; paragraph 0032, discussing that the tutor tablet is used to setup the tutor profile, subjects which they teach in and their schedule of availability [i.e., This shows that tutor information is received from tutor candidates]; paragraph 0064, discussing that students see a list of tutors who teach a selected subcategory and have availability at those times. They can browse a list, drill down into tutors to see their background [i.e., tutor information], and ultimately select one); 

in response to the class request, automatically identifying tutor candidates who are available at the start time (paragraph 0005, discussing that students can choose from a list of tutors; paragraph 0032, discussing that a student tablet is used to create the student profile, including the subjects the student needs help in, the student's schedule and availability for tutoring and notifications settings. The tutor tablet is used to setup the tutor profile, subjects which they teach in and their schedule of availability. The schedule for the student and the tutor can therefore be automatically matched by the system when the student is searching for a tutoring session so that the student only sees the tutors that are available at the times the student is available and for the subjects they need [i.e., This shows automatically identifying tutor candidates who are available at the start time, in response to the class request]);

comparing the tutor information of the tutor candidates with the student criteria (paragraph 0030, discussing that the system also provides for the ranking of tutors by the users, including ratings and reviews, so that the users can evaluate the tutors and select those most appropriate for their student; paragraph 0032, discussing that a student tablet is used to create the student profile, including the subjects the student needs help in, the student's schedule and availability for tutoring and notifications settings. The tutor tablet is used to setup the tutor profile, subjects which they teach in and their schedule of availability. The schedule for the student and the tutor can therefore be automatically matched by the system when the student is searching for a tutoring session so that the student only sees the tutors that are available at the times the student is available and for the subjects they need [i.e., This shows comparing the tutor information of the tutor candidates with the student criteria]; paragraphs 0005, 0066), and 

generating a list of available tutor candidates, wherein the list is generated immediately after receiving the class request (paragraph 0005, discussing that students initiate sessions in real-time. Students can choose from a list of tutors, including from a ‘favorites’ list, who's currently available, or based on a tutor's ranking; paragraph 0064, discussing that the students see a list of tutors who teach that subcategory and have availability at those times. They can browse a list, drill down into tutors to see their background, and ultimately select one…; paragraph 0066, discussing that the "Need Lesson Today" option shows a grid of half hour increments to choose from for the remainder of the day from the tutors who are listed as available. They can then pick a tutor that's available; paragraph 0067, discussing that the "Need Lesson Now" option means that the student needs a tutor immediately...The user is then prompted to pick from a list of available tutors after selecting the subject needed; paragraph 0075, discussing that communication is done in a near real-time basis);
receiving from the student a tutor selection from the list of available tutor candidates (paragraph 0005, discussing that students can choose from a list of tutors, including from who's currently available, or based on a tutor's ranking; paragraph 0064, discussing that the students select their category/subcategory--for example, math, 8th grade, algebra I. The student then selects a set of times throughout the week when they're available. Next, they see a list of tutors who teach that subcategory and have availability at those times. They can browse a list, drill down into tutors to see their background, and ultimately select one [i.e., This shows that a tutor selection from the list of available tutor candidates is received from the student]; paragraph 0065: “The user will choose a category and subcategory of subject, then choose times available during the week, then see list of tutors and select one.”; paragraph 0067); 

launching the virtual class shared by the student and the tutor who is selected at the start time (paragraph 0010, discussing a method of real-time tablet-based peer-to-peer tutoring, comprising the steps of: initiating an interactive real-time tutoring session [i.e., virtual class] between a student touchscreen device configured with an interactive display interface and a tutor touchscreen device configured with the interactive display interface; transmitting interactions between the interactive display interface of the student touchscreen device and the tutor touchscreen device in real time using a server; paragraph 0022, discussing a dynamic, real-time interchange session between a tutor and a student on separate portable electronic devices, paragraph 0025, discussing that a tutoring session involves a student with a student tablet and a tutor with a tutor tablet interacting in real-time using an application on the tablet which allows the student and tutor to talk, work on a shared whiteboard user interface and exchange pictures or videos…A live session is started where all back and forth interactions are transmitted between student and tutor in real-time, including the voice data and the shared whiteboard, pictures, etc.; paragraphs 0032, 0069); and

monitoring the virtual class to confirm that it is in progress (paragraph 0082, discussing a session object that is created once either a student or tutor arrives for a Lesson [i.e., virtual class] and that tracks all current status regarding connectivity, and if the student and tutor are still connected, and tracking last time we heard from either; paragraphs 0035, 0037).

While Roach teaches student criteria (paragraph 0032) and generating a list of available tutor candidates (paragraph 0067), and describes transmitting monitoring alerts that sessions have started (paragraph 0035), Roach does not explicitly teach that the student criteria includes student's skill level; that the list of available tutor candidates is presented in the order of degree of match between the student criteria and the tutor information; and determining a duration of the virtual class based on the monitoring. Vargo in the analogous art of systems for connecting learners to tutors teaches:

generating a list of available tutor candidates presented in the order of degree of match between the student criteria and the tutor information (paragraph 0020, discussing enabling the learner to instantly find tutors who teach the subjects they need help in; paragraph 0030, discussing that the matchmaking algorithm will go through the list of queried tutors and give each of them a rating based on how well they fit the users search criteria. After every tutor is given a rating, the search module sorts the list of tutors by highest rating and then display them to the user in that order; paragraph 0106, discussing that the matchmaking algorithm will go through the list of queried tutors and give each of them a rating based on how well they fit the users search criteria. After every tutor is given a rating we sort the list of tutors by highest rating and then display them to the user in that order [i.e., This shows generating a list of available tutor candidates presented in the order of degree of match between the student criteria and the tutor information]; paragraphs 0007, 0169); and 

determining a duration of the virtual class based on the monitoring (paragraph 0031, discussing that the session module is configured to initiate, monitor, and manage tutoring sessions initiated between users…; paragraph 0035, discussing that the session record data file includes a plurality of session data records that are generated by the session module and includes information associated with each tutoring session that is executed by the system. Each session data records may include a unique session ID, an tutor ID indicating the tutor involved in the tutoring session, a leaner ID indicating the learner involved in the tutoring session, duration data indicating an amount of time included in the tutoring session…; paragraph 0185, discussing that the processor initiates a session timer and monitors a duration of the tutoring session [i.e., determining a duration of the virtual class based on the monitoring] and transmits a notification to the tutor and learner indicating the end of the scheduled session time and prompts the learner to indicate whether to continue the tutoring session…).

Examiner notes that Vargo, in addition to Roach as cited above, also teaches: monitoring the virtual class to confirm that it is in progress (paragraph 0031, discussing that the session module is configured to initiate, monitor, and manage tutoring sessions initiated between users; paragraph 0185, discussing that the processor initiates a session timer and monitors a duration of the tutoring session and transmits a notification to the tutor and learner indicating the end of the scheduled session time and prompts the learner to indicate whether to continue the tutoring session).

Roach is directed to a real-time interactive session between a tutor and a student using a virtual whiteboard, real-time messaging and voice communications. Vargo relates to a networked computer system for transmitting information between mobile computing devices to connect learners to tutors. Therefore they are deemed to be analogous as they both are directed towards solutions for connecting tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roach with Vargo because the references are analogous art because they are both directed to solutions for scheduling sessions between a tutor and a student, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying Roach to include Vargo’s features for generating a list of available tutor candidates presented in the order of degree of match between the student criteria and the tutor information, and determining a duration of the virtual class based on the monitoring, in the manner claimed, would serve the motivation of providing an improved user experience and enabling student to search, find, and connect with tutors in an efficient and inexpensive manner (Vargo at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Roach-Vargo combination teaches student criteria (Roach, paragraph 0032 and Vargo, paragraph 0071), the Roach-Vargo combination does not explicitly teach that the student criteria includes student's skill level. However, Elchik in the analogous art of Internet-based learning teaches this concept. Elchik teaches: 

the student criteria including student's skill level (paragraph 0036, discussing that individuals interested in learning a language may be associated with a native language, one or more secondary languages, and a language they are interested in learning, referred to herein as a "language of interest." In addition, for each language, an individual [i.e., student] may demonstrate various levels of proficiency, for example, ranging from advanced to beginner. Embodiments may be configured to facilitate language learning by enabling a speaker of a first language with certain personal characteristics, abilities, and interests to interface with a speaker of a second language with certain personal characteristics, abilities, and interests; paragraph 0043, discussing that  platform users may access additional profile information interfaces, including, but not limited to, language profile, topic, and profile detail interfaces…The language profile interface provides a user with the ability to enter language information, including known languages and associated competencies [i.e., This shows that the student criteria includes student’s skill level], languages of interest, and student or teacher preferences; paragraph 0055, discussing presenting a user with one or more other platform users associated with one or more search terms. For example, a user may want to see all users who speak a particular language. In addition, the same user may want to access to all users who speak a particular language, but with a certain level of competency [i.e., skill level]...As such, a user may find community members who speak German at an advanced level…; paragraph 0057, discussing providing an enhanced matching function configured to match platform users for one or more language learning exchanges…; paragraph 0059, discussing that a user may enter exchange context information before initiating the enhanced matching process…The exchange context information operates to describe the desired context of the subsequent exchange…Additional exchange content information includes, but is not limited to, native language, language of interest, preference for teaching or learning, competency level, user intentions for language interest, and topics of interest; paragraph 0062, discussing providing for matching users who are not only related in view of mutually beneficial native languages and languages of interest, but who are complimentary regarding skill level which serves to enhance and strengthen the potential exchange relationship; paragraph 0047).

The Roach-Vargo combination describes features related to connecting tutors and students. Elchik relates to a system and method for matching users based on the profile information for participation in learning exchanges. Therefore they are deemed to be analogous as they both are directed towards solutions for matching tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roach-Vargo combination with Elchik because the references are analogous art because they are both directed to solutions for scheduling sessions between a tutor and a student, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying the Roach-Vargo combination to include Elchik’s feature for including student criteria including student's skill level, in the manner claimed, would serve the motivation of conducting more accurate and enhanced exchange matches (Elchik at paragraph 0046), or in the pursuit of matching users who are complimentary regarding skill level which serves to enhance and strengthen the potential exchange relationship (Elchik at paragraph 0062); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, the Roach-Vargo-Elchik combination teaches the computer-implemented method of claim 1. Roach teaches wherein student criteria further comprises duration of class (paragraph 0032, discussing that a student tablet is used to create the student profile, including the subjects the student needs help in, the student's schedule and availability for tutoring and notifications settings…The schedule for the student and the tutor can therefore be automatically matched by the system when the student is searching for a tutoring session so that the student only sees the tutors that are available at the times the student is available and for the subjects they need; paragraph 0066, discussing that the "Need Lesson Today" option shows a grid of half hour increments to choose from for the remainder of the day from the tutors who are listed as available. The student can then pick a tutor that's available, at least on the schedule…; paragraph 0063, discussing that scheduling a lesson by a student with a tutor involves a variety of choices from the student. They need to choose their category/subcategory of study, then if they want a particular time of the week recurring; paragraph 0064, discussing that the student then selects a set of times throughout the week when they're available, for example, Monday 3-5 pm, Tuesday, 3-5 pm, Thursday 4-6 pm. Next, they see a list of tutors who teach that subcategory and have availability at those times).

Examiner notes that Vargo, in addition to Roach as cited above, also teaches: wherein student criteria further comprises duration of class (paragraph 0177, discussing initiating a tutoring session between the learner user and the tutor user. For example, the processor may be programmed to receive a tutoring session request from the learner user via the tutoring subject search page…The session request page includes a list of tutor users that are connected to the learner user,…, a duration selection field , and a session request button. The processor then receives a tutor selection by the learner user of a tutor user from the displayed list of tutor users,…, and receives a duration selection by the learner user via the duration selection field).

As per claim 3, the Roach-Vargo-Elchik combination teaches the computer-implemented method of claim 2. Roach further teaches wherein the start time is in less than five minutes from a time at which a class request is received from the student (paragraph 0067, discussing that the "Need Lesson Now" option means that the student needs a tutor immediately [i.e., This shows that the start time is in less than five minutes from a time at which a class request is received from the student]. The user is then prompted to pick from a list of available tutors after selecting the subject needed; paragraph 0068, discussing that when selecting a tutor and a session, the student may be provided with several options to help pick an appropriate tutor…An Availability List lets the student see any tutor that is available at that moment or for the time and date they've selected; paragraph 0070, discussing that a student may start a lesson up to 5 minutes before its scheduled time).

As per claim 4, the Roach-Vargo-Elchik combination teaches the computer-implemented method of claim 1. Roach does not explicitly teach wherein the tutor information comprises one or more of the following: acceptable skill level of student; education level of the tutor; teaching experience of the tutor; and language skills of the tutor. While, Vargo describes that the tutor information comprises field experience and expertise of the tutor (paragraph 0063, discussing Profiles: With reference to FIGS. 15-17 and 31-36, tutors are identified with blue profiles, learners are purple...Both users build profiles which consist of three main parts: About Me—First Name, Last Name, Personal Biography; Private information; and Optional Information—Languages the person speaks, their School, their place of work; paragraph 0065, discussing that the Tutor Profile includes Education History; paragraph 0069, discussing that the server system is programmed to enable Tutors to build up their account/profile by including the subjects they'd like to teach, a photo of themselves, a biography describing their field experience and expertise), the Roach-Vargo combination does not explicitly teach wherein the tutor information comprises one or more of the following: acceptable skill level of student; education level of the tutor; teaching experience of the tutor; and language skills of the tutor. However, Elchik in the analogous art of Internet-based learning teaches this concept. Elchik teaches:

	wherein the tutor information comprises one or more of the following: acceptable skill level of student; education level of the tutor; teaching experience of the tutor; and language skills of the tutor (paragraph 0047, discussing that the exchange partner interest information may provide information regarding characteristics a user would like in an exchange partner, such as age range,…, or educational level [i.e., This shows that the tutor information comprises education level of the tutor]; paragraph 0059, discussing that exchange content information includes, but is not limited to, native language, language of interest, preference for teaching or learning, competency level, user intentions for language interest, and topics of interest).

The Roach-Vargo combination describes features related to connecting tutors and students. Elchik relates to a system and method for matching users based on the profile information for participation in learning exchanges. Therefore they are deemed to be analogous as they both are directed towards solutions for matching tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Roach-Vargo combination with Elchik because the references are analogous art because they are both directed to solutions for scheduling sessions between a tutor and a student, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying the Roach-Vargo combination to include Elchik’s feature for including tutor information comprising one or more of the following: acceptable skill level of student; education level of the tutor; teaching experience of the tutor; and language skills of the tutor, in the manner claimed, would serve the motivation of conducting more accurate and enhanced exchange matches (Elchik at paragraph 0046), or in the pursuit of matching users who are complimentary regarding skill level which serves to enhance and strengthen the potential exchange relationship (Elchik at paragraph 0062); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 5, the Roach-Vargo-Elchik combination teaches the computer-implemented method of claim 1. Roach further teaches wherein launching the virtual class comprises establishing a communication connection between the student and the tutor (paragraph 0004, discussing that students and tutors can each draw on a sophisticated virtual whiteboard interface, exchange messages and photos, and talk in real-time. They can both simultaneously draw on the whiteboard, exchange text messages, open up new pages on the whiteboard, upload and display images, draw on top of the images and cut/copy/paste amongst the various pages and whiteboard during the session; paragraph 0009, discussing a real-time tablet-based peer-to-peer tutoring system, comprises: a student touchscreen device configured with an interactive display interface; a tutor touchscreen device configured with the interactive display interface; and a server configured to transmit interactions with the interactive display interfaces between the student touchscreen device and tutor touchscreen device in real time; paragraph 0024, discussing that the portable electronic devices may communicate with the cloud server or directly with each other depending upon the type of communication and the network; paragraph 0025, discussing that a tutoring session involves a student with a student tablet and a tutor with a tutor tablet interacting in real-time using an application on the tablet which allows the student and tutor to talk, work on a shared whiteboard user interface and exchange pictures or videos. The student arrives for the lesson, along with the tutor, by initiating the application. A live session is started where all back and forth interactions are transmitted between student and tutor in real-time [i.e., This shows establishing a communication connection between the student and the tutor], including the voice data and the shared whiteboard, pictures, etc.).

As per claim 6, the Roach-Vargo-Elchik combination teaches the computer-implemented method of claim 5. Roach further teaches wherein launching the virtual class further comprises transmitting one or more of live audio and live video data between the student and the tutor (paragraph 0025, discussing that a tutoring session involves a student with a student tablet and a tutor with a tutor tablet interacting in real-time using an application on the tablet which allows the student and tutor to talk, work on a shared whiteboard user interface and exchange pictures or videos. The student arrives for the lesson, along with the tutor, by initiating the application. A live session is started where all back and forth interactions are transmitted between student and tutor in real-time, including the voice data and the shared whiteboard, pictures, etc. [i.e., This shows that launching the virtual class comprises transmitting one or more of live audio and live video data between the student and the tutor]; paragraph 0044, discussing that when two tablets are communicating during a live session, all the drawing objects of data, voice, images, text chat . . . etc. are sent back and forth and contain the session id, user id, page number, milliseconds from start of session, and order; paragraph 0084).

As per claim 7, the Roach-Vargo-Elchik combination teaches the computer-implemented method of claim 6. Roach further teaches wherein launching the virtual class further comprises establishing a text messaging connection between the student and the tutor (paragraph 0004, discussing that students and tutors can each draw on a sophisticated virtual whiteboard interface, exchange messages and photos, and talk in real-time. They can both simultaneously draw on the whiteboard, exchange text messages, open up new pages on the whiteboard, upload and display images, draw on top of the images and cut/copy/paste amongst the various pages and whiteboard during the session; paragraph 0044, discussing that when two tablets are communicating during a live session, all the drawing objects of data, voice, images, text chat..etc. are sent back and forth and contain the session id, user id, page number, milliseconds from start of session, and order; paragraph 0053, discussing that students and tutors can send short chat messages).

As per claim 9, the Roach-Vargo-Elchik combination teaches the computer-implemented method of claim 8. Roach further teaches further comprising: requesting approval from the tutor to schedule a virtual class with the student at the start time (paragraph 0064, discussing that the recurring weekly option is the most common method of setting up a lesson. They select their category/subcategory--for example, math, 8th grade, algebra I. The student then selects a set of times throughout the week when they're available, for example, Monday 3-5 pm, Tuesday, 3-5 pm, Thursday 4-6 pm. Next, they see a list of tutors who teach that subcategory and have availability at those times. They can browse a list, drill down into tutors to see their background, and ultimately select one. This sets up the recurring lesson at the time of their choosing. The tutor can then see that they have a new student request for a lesson via an automated notification. When the tutor accepts [i.e., This shows that an approval from the tutor is requested], the student is notified; paragraph 0066, discussing that the "Need Lesson Today" option shows a grid of half hour increments to choose from for the remainder of the day from the tutors who are listed as available. They can then pick a tutor that's available, at least on the schedule, and wait for their response/confirmation.); and 

launching a virtual classroom screen interfacing the student and the tutor at the start time (paragraph 0010, discussing a method of real-time tablet-based peer-to-peer tutoring, comprising the steps of: initiating an interactive real-time tutoring session between a student touchscreen device configured with an interactive display interface and a tutor touchscreen device configured with the interactive display interface; transmitting interactions between the interactive display interface of the student touchscreen device and the tutor touchscreen device in real time using a server [i.e., This shows that a virtual classroom screen interfacing the student and the tutor is launched]; paragraph 0025, discussing that a tutoring session involves a student with a student tablet and a tutor with a tutor tablet interacting in real-time using an application on the tablet which allows the student and tutor to talk, work on a shared whiteboard user interface and exchange pictures or videos…A live session is started where all back and forth interactions are transmitted between student and tutor in real-time; paragraph 0026, discussing that students and tutors will all receive notifications when sessions are about to start; paragraph 0027, discussing that voice sessions will be initiated between the student and the tutor to allow them to talk in real time during the tutoring session; paragraph 0040, discussing that at the start of a session, a blank whiteboard becomes ‘Page 1’…; paragraph 0069, discussing that the student can start the session when the time arrives; paragraph 0032).

As per claim 11, the Roach-Vargo-Elchik combination teaches the computer-implemented method of claim 1. Roach does not explicitly teach wherein comparing the tutor information of the tutor candidates with the student criteria comprises searching tutor candidates' preferences stored in a database, the tutor candidates' preferences indicating acceptable skill level of students; and checking if the skill level of the student criteria is indicated as acceptable by the tutor candidates. Vargo in the analogous art of systems for connecting learners to tutors teaches:

wherein comparing the tutor information of the tutor candidates with the student criteria comprises searching tutor candidates' preferences stored in a database (paragraph 0030, discussing that the matchmaking algorithm will go through the list of queried tutors and give each of them a rating based on how well they fit the users search criteria…; paragraph 0033, discussing that the database includes a tutor profile data file…The tutor profile data file includes a plurality of tutor profile records that are associated with tutors...For example, each tutor profile record may include information associated with a tutor including, but not limited to, tutor profile information, tutoring subject category information,…, travel distance limit information, a tutoring rate,…, tutoring preference data, hourly rate, travel distance, location data, and mobile device ID [i.e., This suggests searching tutor candidates' preferences stored in a database]; paragraph 0168, discussing that the processor accesses the learner profile data record to retrieve search preferences including, for example, hourly rate data, distance data, and preference data, and accesses the tutor profile data file and selects tutor data records that include criteria matching the search criteria included in the retrieved learner profile data record and the search requests [i.e., This shows comparing the tutor information of the tutor candidates with the student criteria]; paragraph 0169, discussing that the processor evaluates the selected tutor data records; paragraph 0171, discussing that the processor accesses the tutor profile data files and identifies tutor profile records that include tutoring subject category information matching a corresponding tutoring subject; paragraphs 0107, 0114, 0153).

Roach is directed to a real-time interactive session between a tutor and a student using a virtual whiteboard, real-time messaging and voice communications. Vargo relates to a networked computer system for transmitting information between mobile computing devices to connect learners to tutors. Therefore they are deemed to be analogous as they both are directed towards solutions for connecting tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roach with Vargo because the references are analogous art because they are both directed to solutions for scheduling sessions between a tutor and a student, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying Roach to include Vargo’s feature for wherein comparing the tutor information of the tutor candidates with the student criteria comprises searching tutor candidates' preferences stored in a database, in the manner claimed, would serve the motivation of providing an improved user experience and enabling student to search, find, and connect with tutors in an efficient and inexpensive manner (Vargo at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Roach-Vargo combination describes comparing the tutor information of the tutor candidates with the student criteria (Roach, paragraph 0032, and Vargo, paragraph 0168), the Roach-Vargo combination does not explicitly teach the tutor candidates' preferences indicating acceptable skill level of students; and checking if the skill level of the student criteria is indicated as acceptable by the tutor candidates. However, Elchik in the analogous art of Internet-based learning teaches these concepts. Elchik teaches: 

the tutor candidates' preferences indicating acceptable skill level of students (paragraph 0042, discussing that users may also specify characteristics that they may not want in a learning exchange partner, which may be referred to as "restricted" characteristics or "exchange restrictions." A non-limiting example provides that if a second user having one of the restricted characteristics makes an exchange request directed toward a first user, the request may be communicated to the first user with a statement that a user has made an exchange request but has a restricted characteristic…; paragraph 0036, discussing that for each language, an individual may demonstrate various levels of proficiency, for example, ranging from advanced to beginner. Embodiments may be configured to facilitate language learning by enabling a speaker of a first language with certain personal characteristics, abilities, and interests to interface with a speaker of a second language with certain personal characteristics, abilities, and interests; paragraph 0043, discussing that platform users may access additional profile information interfaces, including, but not limited to, language profile, topic, and profile detail interfaces…The language profile interface provides a user with the ability to enter language information, including known languages and associated competencies, languages of interest, and student or teacher preferences; paragraph 0047, discussing that the exchange partner interest information may provide information regarding characteristics a user would like in an exchange partner, such as educational level; paragraph 0055, discussing presenting a user with one or more other platform users associated with one or more search terms. For example, a user may want to see all users who speak a particular language. In addition, the same user may want to access to all users who speak a particular language, but with a certain level of competency...As such, a user may find community members who speak German at an advanced level…; paragraph 0057, discussing providing an enhanced matching function configured to match platform users for one or more language learning exchanges…The results may be ranked or sorted based on one or more criteria, including, but not limited to known languages and associated proficiencies, availability, language proficiency…; paragraph 0059, discussing that a user may enter exchange context information before initiating the enhanced matching process…The exchange context information operates to describe the desired context of the subsequent exchange…Additional exchange content information includes, but is not limited to, native language, language of interest, preference for teaching or learning, competency level, user intentions for language interest, and topics of interest; paragraph 0062, discussing providing for matching users who are not only related in view of mutually beneficial native languages and languages of interest, but who are complimentary regarding skill level which serves to enhance and strengthen the potential exchange relationship; paragraph 0058); and 

checking if the skill level of the student criteria is indicated as acceptable by the tutor candidates (paragraph 0042, discussing that users may also specify characteristics that they may not want in a learning exchange partner, which may be referred to as "restricted" characteristics or "exchange restrictions." A non-limiting example provides that if a second user having one of the restricted characteristics makes an exchange request directed toward a first user, the request may be communicated to the first user with a statement that a user has made an exchange request but has a restricted characteristic. The first user may elect to override the restriction and accept the request. Certain embodiments provide that the request may be denied automatically, may be denied responsive to a user prompt, or the user profile may have a setting wherein the user may select whether they want automatic denial or to be prompted as to whether they would like to accept or deny [i.e., This shows checking if a characteristic of the student criteria is indicated as acceptable by the tutor candidates]. In the situation of a request involving a restricted characteristic that is denied, the requesting user [i.e., the student] is notified of the denial and may receive a generic statement, for example, that the user [i.e., tutor] is not accepting any requests at this time; paragraph 0047, discussing that the exchange restrictions information may be directed toward characteristics that a user does not want in an exchange partner…Interest information may pertain to any interests that a user deems important, such as interests that a user may want to use as a point of discussion during a platform learning exchange…The exchange partner interest information may provide information regarding characteristics a user would like in an exchange partner, such as educational level [i.e.,  This suggests checking if the skill level of the student criteria is indicated as acceptable by the tutor candidates]; paragraph 0055, discussing that a user may want to access to all users who speak a particular language, but with a certain level of competency...As such, a user may find community members who speak German at an advanced level; paragraph 0060, discussing that the enhanced matching function is configured to match users with high complementarity with respect to user profile information and exchange context [i.e., as noted above the exchange content information includes competency level]; paragraph 0062, discussing that embodiments are configured to enhance the mutually beneficial exchange by aligning users according to further detailed profile information, resulting in a potentially more engaging exchange. As such, embodiments provide for matching users who are not only related in view of mutually beneficial native languages and languages of interest, but who are complimentary regarding other personal information, interests, and skill level which serves to enhance and strengthen the potential exchange relationship; paragraphs 0058, 0059).

The Roach-Vargo combination describes features related to connecting tutors and students. Elchik relates to a system and method for matching users based on the profile information for participation in learning exchanges. Therefore they are deemed to be analogous as they both are directed towards solutions for matching tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roach-Vargo combination with Elchik because the references are analogous art because they are both directed to solutions for scheduling sessions between a tutor and a student, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying the Roach-Vargo combination to include Elchik’s features for the tutor candidates' preferences indicating acceptable skill level of students; and checking if the skill level of the student criteria is indicated as acceptable by the tutor candidates, in the manner claimed, would serve the motivation of conducting more accurate and enhanced exchange matches (Elchik at paragraph 0046), or in the pursuit of matching users who are complimentary regarding skill level which serves to enhance and strengthen the potential exchange relationship (Elchik at paragraph 0062); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, the Roach-Vargo-Elchik combination teaches the computer-implemented method of claim 1. Roach further teaches further comprising processing payment from the student to the tutor (paragraph 0008, discussing that the students may be charged through a third party online payment system, such as an Apple App Store account or PayPal account, and the tutors may be paid through an online banking account such as PayPal; paragraph 0028, discussing that the student may be provided with options to store payment information using an existing account profile managed by a service provider for the portable electronic device. The student also can create a favorite tutors list with the tutors that they prefer to use, and the student is also provided with an online schedule where they can manage the scheduled tutoring sessions and search for new appointments by tutor, by subject, etc. The tutor may be paid through an online payment system such as PayPal® using a payment interface, and the tutor may be given a receipt to track their payments [i.e., This shows that the payment from the student to the tutor is processed]; paragraph  0073, discussing that the tutor may also be paid through the use of a third party payment service such as PayPal, which allows the funds to be transferred easily from one user to another; paragraphs 0072, 0082).

As per claim 14, the Roach-Vargo-Elchik combination teaches the method of claim 1. Roach further teaches wherein comparing the tutor information of tutor candidates with the student criteria comprises: determining which tutors are available at the start time specified in the student criteria for a duration indicated in the student criteria (paragraph 0032, discussing that the schedule for the student and the tutor can therefore be automatically matched by the system when the student is searching for a tutoring session so that the student only sees the tutors that are available at the times the student is available and for the subjects they need; paragraph 0063, discussing that scheduling a lesson by a student with a tutor involves a variety of choices from the student. They need to choose (if they have more than one) their category/subcategory of study, then if they want a particular time of the week recurring; paragraph 0064, discussing that the student then selects a set of times throughout the week when they're available, for example, Monday 3-5 pm, Tuesday, 3-5 pm, Thursday 4-6 pm. Next, they see a list of tutors who teach that subcategory and have availability at those times. They can browse a list, drill down into tutors to see their background; paragraphs 0005, 0067, 0082); and 

determining which of the tutor candidates satisfy other preferences in the student criteria (paragraph 0006, discussing that tutors sign up, and also choose their specialties from amongst the same list of categories/subcategories. Tutors can be chosen based on rankings, recommendations from friends, from a list of favorite tutors from past sessions, or purely based on current availability and specialty; paragraph 0063, discussing that scheduling a lesson by a student with a tutor involves a variety of choices from the student. The student needs to choose (if they have more than one) their category/subcategory of study, then if the student wants a particular time of the week recurring, or just whatever tutor is available for that subcategory; paragraph 0064).

Examiner notes that Vargo, in addition to Roach as cited above, also teaches: wherein comparing the tutor information of tutor candidates with the student criteria comprises: determining which tutors are available at the start time specified in the student criteria for a duration indicated in the student criteria (paragraph 0177, discussing that the processor is also programmed to execute the following algorithm to initiate a tutoring session between the learner user and the tutor user. For example, the processor may be programmed to receive a tutoring session request from the learner user via the tutoring subject search page and responsively display a session request page on the first mobile computing device. The session request page includes a list of tutor users that are connected to the learner user, a date and time selection field, a duration selection field, and a session request button. The processor then receives a tutor selection by the learner user of a tutor user from the displayed list of tutor users, receives a date/time selection by the learner user via the date and time selection field, and receives a duration selection by the learner user via the duration selection field. The processor then determines a corresponding tutoring rate included in a corresponding tutor profile record that is associated with the selected tutor user and calculates a tutoring price based on the duration selection and the determined corresponding tutoring rate; paragraph 0178, discussing that the processor is programmed to receive a session scheduling transmittal request by the learner user via the session request page when the learner user selects the session request button...The tutoring session scheduling request includes information associated with the date/time selection, the duration selection...).

Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 18 Roach teaches one or more non-transitory computer-readable media collectively storing instructions that, when executed, cause one or more computers to perform a method of scheduling a virtual class, (paragraph 0005, discussing scheduling a session; paragraph 0083, discussing that FIG. 7 is a block diagram that illustrates an embodiment of a computer/server system 700 upon which an embodiment of the inventive methodology may be implemented. The system 700 includes a computer/server platform 701 including a processor 702 and memory 703 which operate to execute instructions, as known to one of skill in the art. The term "computer-readable storage medium" as used herein refers to any tangible medium, such as a disk or semiconductor memory, that participates in providing instructions to processor 702 for execution. Additionally, the computer platform 701 receives input from a plurality of input devices 704, such as a keyboard, mouse, touch device or verbal command. The computer platform 701 may additionally be connected to a removable storage device 705, such as a portable hard drive, optical media (CD or DVD), disk media or any other tangible medium from which a computer can read executable code. The computer platform may further be connected to network resources 706 which connect to the Internet or other components of a local public or private network...), the instructions (paragraph 0083) comprising: 
instructions to receive a class request and student criteria from a student, the class request including a start time (paragraphs 0023, 0032, 0063-0064, 0067, 0068, 0069, 0083), and the student criteria including preferences for a tutor (paragraphs 0005, 0006, 0028, 0032, 0068);
instructions to receive and store tutor information and available times from a plurality of tutor candidates (paragraphs 0006, 0032, 0064), 
instructions to identify tutor candidates who are available at the start time based whether the start time coincides with tutor's available times (paragraphs 0005, 0032),
comparing the tutor information of the tutor candidates with the student criteria (paragraphs 0005, 0030, 0032, 0066), and 
 generating a list of available tutor candidates, wherein the list is generated immediately after receiving the class request (paragraphs 0005, 0064, 0066, 0067);
instructions to receive a tutor selection from the student, out of the list of tutor candidates (paragraphs 0005, 0064, 0065,0067); 
instructions to launch the virtual class shared by the student and a selected tutor at the start time (paragraphs 0005, 0010, 0025, 0032); and
instructions to monitor the virtual class to determine if the virtual class is in progress (paragraphs 0035, 0037, 0082).

Roach does not explicitly teach the student criteria including student's skill level; generating a list of available tutor candidates presented in the order of degree of match between the student criteria and the tutor information; and instructions to determine a duration of the virtual class based on the monitoring. Vargo in the analogous art of systems for connecting learners to tutors teaches:
generating a list of available tutor candidates presented in the order of degree of match between the student criteria and the tutor information (paragraphs 0020, 0030, 0106, 0169); and 
instructions to determine a duration of the virtual class based on the monitoring (paragraphs 0031, 0035, 0185).

Roach is directed to a real-time interactive session between a tutor and a student using a virtual whiteboard, real-time messaging and voice communications. Vargo relates to a networked computer system for transmitting information between mobile computing devices to connect learners to tutors. Therefore they are deemed to be analogous as they both are directed towards solutions for connecting tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roach with Vargo because the references are analogous art because they are both directed to solutions for scheduling sessions between a tutor and a student, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying Roach to include Vargo’s features for generating a list of available tutor candidates presented in the order of degree of match between the student criteria and the tutor information, and determining a duration of the virtual class based on the monitoring, in the manner claimed, would serve the motivation of providing an improved user experience and enabling student to search, find, and connect with tutors in an efficient and inexpensive manner (Vargo at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Roach-Vargo combination teaches student criteria (Roach, paragraph 0032 and Vargo, paragraph 0071), the Roach-Vargo combination does not explicitly teach that the student criteria includes student's skill level. However, Elchik in the analogous art of Internet-based learning teaches this concept. Elchik teaches: 
the student criteria including student's skill level (paragraphs 0036, 0043, 0055, 0057, 0059, 0062).

The Roach-Vargo combination describes features related to connecting tutors and students. Elchik relates to a system and method for matching users based on the profile information for participation in learning exchanges. Therefore they are deemed to be analogous as they both are directed towards solutions for matching tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roach-Vargo combination with Elchik because the references are analogous art because they are both directed to solutions for scheduling sessions between a tutor and a student, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying the Roach-Vargo combination to include Elchik’s features for including student criteria including student's skill level, in the manner claimed, would serve the motivation of conducting more accurate and enhanced exchange matches (Elchik at paragraph 0046), or in the pursuit of matching users who are complimentary regarding skill level which serves to enhance and strengthen the potential exchange relationship (Elchik at paragraph 0062); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.

33.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Vargo, in view of Elchik, in further view of Fieldman, Pub. No.: US 2016/0042654 A1, [hereinafter Fieldman].

As per claim 12, the Roach-Vargo-Elchik combination teaches the computer-implemented method of claim 1. Roach further teaches wherein the identifying of tutor candidates comprises: retrieve registered tutors' available times (paragraph 0032, discussing that the tutor tablet is used to setup the tutor profile, subjects which they teach in and their schedule of availability; paragraph 0064, discussing that students see a list of tutors who teach a selected subcategory and have availability at those times. They can browse a list, drill down into tutors to see their background); and 

determining which of the registered tutors are available at the start time (paragraph 0032, discussing that the schedule for the student and the tutor can therefore be automatically matched by the system when the student is searching for a tutoring session so that the student only sees the tutors that are available at the times the student is available and for the subjects they need; paragraph 0067, discussing that the "Need Lesson Now" option means that the student needs a tutor immediately. The user is then prompted to pick from a list of available tutors after selecting the subject needed).

While Roach teaches retrieve registered tutors' available times (paragraphs 0064), Roach does not explicitly teach accessing a database to retrieve registered tutors' available times. However, Fieldman in the analogous art of methods for online education teaches this concept. Fieldman teaches: 

accessing a database to retrieve registered tutors' available times (paragraph 0008, discussing generating a database of instructors [i.e., tutors] from one or more learning institutions; paragraph 0037, discussing that tutees are provided access to a tutor selection program and/or database for a particular learning institution or among a variety of tutee selected learning institutions; paragraph 0049, discussing that one or more students may access or be given access to the course selection database…the student may search the database using one or more filters; paragraph 0081, discussing that tutor profiles show if a tutor is fully booked and some other info about them. You can also filter by course code, which is populated by the tutors themselves as they add stuff to their profiles. Or you can look by a tutor name, or by a maximum price, or by a minimum rating. You can also sort by availability (like Sunday/Monday/Tuesday/Wednesday etc.), shows tutors available based on their calendars; paragraphs 0031, 0082, 0099).

The Roach-Vargo-Elchik combination describes features related to interactive sessions between a tutor and a student. Fieldman relates to an online education program that provides a variety of interactive learning methods between the student and the instructor. Therefore they are deemed to be analogous as they both are directed towards solutions for scheduling sessions between tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Roach-Vargo-Elchik combination with Fieldman because the references are analogous art because they are both directed to solutions for scheduling, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying the Roach-Vargo-Elchik combination to include Fieldman’s feature for accessing a database to retrieve registered tutors' available times, in the manner claimed, would serve the motivation of allowing students to better gauge of if a tutor would be suitable (Fieldman at paragraph 0038); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

34.	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Vargo, in view of Elchik, in further  view of Golczewski et al., Pub. No.: US 2008/0050715 A1, [hereinafter Golczewski].

As per claim 15, the Roach-Vargo-Elchik combination teaches the computer-implemented method of claim 1. Roach further teaches further comprising: storing the student information and the tutor information (paragraph 0006: “Tutors sign up, and also choose their specialties from amongst the same list of categories/subcategories.”; paragraph 0032, discussing that the student tablet is used to create the student profile, including the subjects the student needs help in, the student's schedule and availability for tutoring and notifications settings…The tutor tablet is used to setup the tutor profile, subjects which they teach in and their schedule of availability [i.e., This shows that the student information and the tutor information is stored]; paragraph 0028, discussing that the student may be provided with options to store payment information using an existing account profile managed by a service provider for the portable electronic device; paragraph 0031, discussing a workflow of creating the user [i.e., student] and tutor accounts; paragraphs 0041, 0064).

While Roach teaches storing the student information and the tutor information, it does not explicitly teaches that the information is stored in a database; updating the student information and the tutor information in the database in response to receiving changes; and retrieving the updated student information and the tutor information from the database for the comparing. Vargo in the analogous art of systems for connecting learners to tutors teaches:

storing the student information and the tutor information in a database (paragraph 0009, discussing that when executed by at least one processor, the computer-executable instructions cause the processor to store a plurality of learner profile records and a plurality of tutor profile records in a database; paragraph 0033, discussing that the database includes a tutor profile data file, a learner profile data file, and a session record data file). 

Roach is directed to a real-time interactive session between a tutor and a student using a virtual whiteboard, real-time messaging and voice communications. Vargo relates to a networked computer system for transmitting information between mobile computing devices to connect learners to tutors. Therefore they are deemed to be analogous as they both are directed towards solutions for connecting tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Roach with Vargo because the references are analogous art because they are both directed to solutions for scheduling sessions between a tutor and a student, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying Roach to include Vargo’s feature for storing the student information and the tutor information in a database, in the manner claimed, would serve the motivation of providing an improved user experience and enabling student to search, find, and connect with tutors in an efficient and inexpensive manner (Vargo at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Roach-Vargo-Elchik combination does not explicitly teaches updating the student information and the tutor information in the database in response to receiving changes; and retrieving the updated student information and the tutor information from the database for the comparing. However, Golczewski in the analogous art of online learning systems teaches these concepts. Golczewski teaches:
updating the student information and the tutor information in the database in response to receiving changes (paragraph 0063, discussing that the EOU (educational operating utility) tracks the students' activities and progress and update the student's profile accordingly…The student's profile is updated in the database; paragraph 0124, discussing that a scheduling utility run anywhere within the system that manages a scheduling database for storing and retrieving student and teacher schedules with respect to the learning sessions. Student schedules are stored in one or more student information databases that correlate students with registered learning session schedules. Teacher schedules are stored in one or more teacher information databases that correlate teachers' availability for teaching learning sessions. The scheduling utility also keeps track of all the changes made to the scheduling information of teachers and students; paragraph 0055); and 

retrieving the updated student information and the tutor information from the database for the comparing (paragraph 0012, discussing that a database stores one or more matching parameters for matching on or more students with one or more teachers. A matching node selects a teacher for a plurality of students for the online learning session based on the one or more matching parameters. The online learning node places the plurality of students in the virtual class room after the matching node matches the teacher and one or more students; paragraph 0063, discussing that the EOU (educational operating utility) tracks the students' activities and progress and update the student's profile accordingly…The student's profile is updated in the database; paragraph 0064, discussing that the billing and scheduling utility uses the learning center schedule to create the student schedule periodically, e.g., daily, weekly, monthly, etc. basis…; paragraph 0099, discussing that once the student master schedule is created, the enrollment utility presents the schedule, as well as other enrollment data, to the student…In one embodiment, the student are presented with a confirmation screen, where they can modify the information. If the information is modified, the EOU database, and/or the billing and scheduling databases, are updated accordingly; paragraph 0104, discussing that the student data is automatically retrieved from the EOU database; paragraph 0106, discussing a synchronization utility to synchronize student data, teacher data, and other data between the learning centers 104a-c and the online learning system...The synchronization utility can be invoked from any node to synchronize the data at that node or at another node. For example, a learning center may invoke the synchronization utility to update student data stored at the EOU database, to update student data stored at the portal database, or to update student data at a database connected to the online learning system…Further, the synchronization utility can be invoked automatically at predefined time intervals (e.g. hourly, daily, weekly, etc.), it can be invoked in real time by another process (e.g. the scheduling utility may invoke the synchronization utility during a student's scheduling), or in can be invoked manually. Upon invocation, the synchronization utility uploads corresponding records from another database within the system into a database connected to the initiating node. This allows uniformity of data between the different nodes in the system; paragraph 0124, discussing that a scheduling utility run anywhere within the system that manages a scheduling database for storing and retrieving student and teacher schedules with respect to the learning sessions. Student schedules are stored in one or more student information databases that correlate students with registered learning session schedules. Teacher schedules are stored in one or more teacher information databases that correlate teachers' availability for teaching learning sessions. The scheduling utility also keeps track of all the changes made to the scheduling information of teachers and students; paragraph 0138, discussing a system and method for assigning students to learning sessions determines teachers capability or qualification with respect to handling a range of student/teacher ratios during the learning sessions. More specifically, teacher assignment to a learning session associates teachers with one or more learning sessions through matching, scheduling or assignment. Each teacher is assigned an initial qualification parameter that can be adjusted based on future teaching assignments associated with teaching additional learning sessions; paragraph 0154, discussing that a system and method for assigning students to learning sessions determines teachers capability or qualification with respect to handling a range of student/teacher ratios during the learning sessions. More specifically, teacher assignment to a learning session associates teachers with one or more learning sessions through matching, scheduling or assignment. Each teacher is assigned an initial qualification parameter that can be adjusted based on future teaching assignments associated with teaching additional learning sessions; paragraphs 0055, 0069, 0077, 0102, 0108, 0135).

Examiner notes that Golczewski, in addition to Vargo as cited above, also teaches: storing the student information and the tutor information in a database (paragraph 0007, discussing that one or more databases accessible over the network store the instructional material along with other teacher, student and responsible authority data using suitably configured data formats and records; paragraph 0038, discussing that enrollment means any process where enrollment information associated with a student (e.g., student name, grade level and/or demographic information) is entered into a database to create a student account for attending one or more learning sessions; paragraph 0076, discussing that the database also stores retrievable information relating to or associated with students, teachers,…, student profiles,…, schedules,…, teacher attributes, student attributes,…, etc. paragraphs 0010, 0012, 0124).

The Roach-Vargo-Elchik combination describes features related to interactive sessions between a tutor and a student. Golczewski relates to an educational system and method having virtual classrooms. Therefore they are deemed to be analogous as they both are directed towards solutions for scheduling sessions between tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Roach-Vargo-Elchik combination with Golczewski because the references are analogous art because they are both directed to solutions for scheduling, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying the Roach-Vargo-Elchik combination to include Golczewski’s features for updating the student information and the tutor information in the database in response to receiving changes, and retrieving the updated student information and the tutor information from the database for the comparing, in the manner claimed, would serve the motivation of allowing students to excel and improve immensely from the individualized attention offered by private teachers (Golczewski at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, the Roach-Vargo-Elchik combination teaches the method of claim 1. While Roach describes paying for the session (paragraph 0008, discussing that the students may be charged through a third party online payment system, such as an Apple App Store account or PayPal account, and the tutors may be paid through an online banking account such as PayPal; paragraph 0028, discussing that the tutor may be paid through an online payment system such as PayPal® using a payment interface, and the tutor may be given a receipt to track their payments; paragraph  0073, discussing that the tutor may also be paid through the use of a third party payment service such as PayPal, which allows the funds to be transferred easily from one user to another), the Roach-Vargo-Elchik combination does not explicitly teach calculating a fee using the duration of the virtual class and a predefined fee formula. However, Golczewski in the analogous art of online learning systems teaches this concept. Golczewski teaches:

calculating a fee using the duration of the virtual class and a predefined fee formula (paragraph 0003: “The present invention relates generally to a learning system and method, and more particularly, to an online learning system and method.”; paragraph 0066, discussing that a billing and scheduling utility monitors detect and tracks the student's attendance in online sessions based on a set of predefined rules, which include, e.g., the time of student's login and logout, number of lessons scored, academic and technical session feedback, etc. In an exemplary embodiment, a set of billing rules relating to billing the students is stored at the billing database. Such rules define the circumstances under which a learning session can be billed. The billing and scheduling uses the student's schedule, the attendance records, and the billing rules to recommend a bill for the student; paragraph 0086, discussing that the back-end layer tracks various activities and inputs of each student and records student input data...The back-end application layer also performs credit card processing and billing functions, for example, on a session by session basis, time or other criteria; paragraph 0141, discussing that the accounting system also has a billing parameter database for storing billing parameters used for charging a responsible authority, which has responsibility for one or more student accounts...The rules define one or more criterion for charging a learning session to a student account. In one embodiment, the criterion for charging a learning session are related to a student's conduct or activity with respect to an enrolled learning session. An exemplary rule would allow charging a student account only if the student attends at least 30 minutes of an hour learning session…; paragraph 0142, discussing that student attendance information can be categorized based on whether the student showed up to the learning session at all, time of attendance, duration of attendance, completion of a learning session, etc.; paragraph 0148, discussing that the billing parameters are derived based on rules relating to monitored activities over communication channels used during the learning sessions. In this way, the criterion for charging a learning session are related to communications activities over the channels used during learning sessions. An exemplary embodiment monitors the communication channels and derive communication activity parameters. The communications activity parameters are used to charge a student account in accordance with predefined rules; paragraph 0150, discussing that a number of factors determine "billability" of a session. For example, the charge rule may be a session length of a first defined length, (e.g., 15 minutes). For an individual responsible authority, e.g., a parent, a student session length of at least a second defined length (e.g., 45 minutes) may be required for charging the account…).

The Roach-Vargo-Elchik combination describe features related to interactive sessions between a tutor and a student. Golczewski relates to an educational system and method having virtual classrooms. Therefore they are deemed to be analogous as they both are directed towards solutions for scheduling sessions between tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Roach-Vargo-Elchik combination with Golczewski because the references are analogous art because they are both directed to solutions for scheduling, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying Roach to include Golczewski’s feature for calculating a fee using the duration of the virtual class and a predefined fee formula, in the manner claimed, would serve the motivation of processing the charge information based on predetermined billing parameters for generating learning session billing information (Golczewski at paragraph 0143), thereby providing a more transparent billing process; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

35.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Vargo, in view of Elchik, in further view of Huber, Pub. No.: US 2014/0356845 A1, [hereinafter Huber].

As per claim 16, the Roach-Vargo-Elchik combination teaches the method of claim 1. Roach further describes registering a subscriber as a student and registering a subscriber as a tutor (paragraph 0006, discussing that tutors sign up, and also choose their specialties from amongst the same list of categories/subcategories; paragraph 0031, discussing the workflow of creating the user and tutor accounts; paragraph 0032, discussing that a student tablet is used to create the student profile, including the subjects the student needs help in, the student's schedule and availability for tutoring and notifications settings…The tutor tablet  is used to setup the tutor profile, subjects which they teach in and their schedule of availability; paragraph 0035, discussing a workflow for system administration between an administrative computing device and the server to manage the tutors which participate in the system to determine if they have a profile or enroll them with the system.).

While Roach teaches registering a subscriber as a student and registering a subscriber as a tutor, it does not explicitly teach that a subscriber is registered as both a student and a tutor. However, Huber in the analogous art of distributed online education systems teaches this concept. Huber teaches:
further comprising registering a subscriber as both a student and a tutor (paragraph 0055, discussing a model for distributed online education…As Students complete the Course, Students becomes Coaches...In an exemplary embodiment, a Coach is a peer learner having grown in the learning process from a Student. In such an embodiment, the Coach is also a Student who is learning alongside and assisting other Students in the learning process; paragraph 0064, discussing that students sign up for the Publisher's courses and complete such courses through one on one involvement between the Publisher and the Student. Further, at the completion of the course, the Student is enabled to become a Coach in order to teach future Students the same completed course…In an exemplary embodiment, any Student who completes a course may become a Coach for the completed course. It should be appreciated that allowing Students to become a Coach enables the Student to continue learning while coaching other; paragraph 0067, discussing that the Student completes the course through an online e-learning application. In such an embodiment, upon completion of the course, the e-learning application automatically enables the Student to become a Coach by adding Coaching functionality to the application. For example, according to at least one embodiment of the present disclosure, upon completion of the course, the e-learning application may enable functionality allowing the Student to advertise services as a Coach for the course, view dashboards associated with Coaching, and other Coaching features available on the e-learning application; paragraph 0088, discussing that it should be appreciated that it is within the scope of the present disclosure for a teacher to be teaching a Student one Course while the teacher is also considered a Student on a second Course [i.e., This shows registering a subscriber as both a student and a tutor], thereby reversing the roles] and is taught the associated course by that same Student who is a Coach on that Course; paragraph 0078).

The Roach-Vargo-Elchik combination describes features related to interactive sessions between a tutor and a student. Huber relates to a system and method for distributed online education. Therefore they are deemed to be analogous as they both are directed towards solutions for scheduling sessions between tutors and students. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Roach-Vargo-Elchik combination with Huber because the references are analogous art because they are both directed to solutions for scheduling, which falls within applicant’s field of endeavor (method and system for scheduling a virtual class), and because modifying the Roach-Vargo-Elchik combination to include Huber’s feature for registering a subscriber as both a student and a tutor, in the manner claimed, would serve the motivation of facilitating the advancement of a person in a manner that incentivizes the person to progress (Huber at paragraph 0076); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Aviñó et al., Pub. No.: US 2020/0410455 A1 – describes a computer-implemented method to facilitate peer-to-peer tutoring. Further describes that a user can enter the desired length of the tutoring session.
B.	Binder et al., Pub. No.: US 2020/0074408 A1 – describes a system for connecting tutors and students. Further describes a weighting system that ranks tutor profiles and provides relevant search results.
C.	Dragos, Pub. No.: US 2017/0004722 A1 – describes systems and methods for facilitating peer-to-peer on-line tutoring.
D.	Abeyta, Pub. No.: US 2015/0088573 A1 – describes an online learning platform for improvement of language conversation skills with management tools to control timing and monetization of the session.
E.	Smith et al., Pub. No.: US 2007/0218446 A1 – describes a real-time, interactive on-line tutoring system.
F.	Shipman et al., Pub. No.: US 2021/0065574 A1 – describes a method and system for promptly connecting knowledge seekers and subject matter experts.
G.	Friedman et al., Pub. No.: US 2002/0013836 A1 – describes an interactive online learning with student-to-tutor matching. Further describes that selection criteria consist of the substantive factors for determining the most suitable tutor by matching the student's needs with the tutors capabilities. The criteria relating to the tutors include, for example, the subject matters in which the tutor is sufficiently knowledgeable, the skill level of students, and the tutor's certifications. 
H.	Flores et al., Pub. No.: US 2015/0147734 A1 – describes pairing students with their optimal instructor, based on the student's specific skill level and needs.
I.	Guo, Philip J., Jeffery White, and Renan Zanelatto. "Codechella: Multi-user program visualizations for real-time tutoring and collaborative learning." 2015 IEEE Symposium on Visual Languages and Human-Centric Computing (VL/HCC). IEEE, 2015 – describes
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683